Cite as 2015 Ark. App. 77

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-14-558


COY D. REECE                                      Opinion Delivered   FEBRUARY 11, 2015
                                 APPELLANT
V.
                                                  APPEAL FROM THE ARKANSAS
EATON CORPORATION; OLD                            WORKERS’ COMPENSATION
REPUBLIC INSURANCE COMPANY,                       COMMISSION
SECOND INJURY FUND, DEATH                         [NO. F408431]
AND PERMANENT TOTAL
DISABILITY TRUST FUND
                      APPELLEES                   AFFIRMED



                              DAVID M. GLOVER, Judge


       Appellant Coy Reese appeals the Workers’ Compensation Commission’s reversal of

the administrative law judge’s (ALJ) decision that he was permanently and totally disabled as

a result of a 2004 compensable injury. Reece argues that the Commission’s decision was in

error; he also argues that the Commission erred in disregarding the credibility findings of the

ALJ, which violated his constitutional right to due process, and that the Arkansas Workers’

Compensation Act fails to ensure judicial independence and violates his substantive and

procedural due-process rights.

       Reece’s constitutional arguments were neither presented to, nor decided by, the

Commission and are therefore not properly before us. Ashcraft v. White River Med. Ctr., 2013
Ark. App. 22. As in Ashcraft, the remaining issue on appeal concerns the sufficiency of the

evidence to support the Commission’s findings.          Because the Commission’s opinion
                                  Cite as 2015 Ark. App. 77

adequately explains its decision and because we conclude that the Commission’s findings are

supported by substantial evidence, we affirm by memorandum opinion. In re Memorandum

Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

       Affirmed.

       ABRAMSON and HARRISON, JJ., agree.

       Frederick S. “Rick” Spencer, for appellant.

       Frye Law Firm, P.A., by: William C. Frye, for appellee.




                                               2